                                             [Docket Items 36, 38]

                  IN THE UNITED STATES DISTRICT
                 FOR THE DISTRICT OF NEW JERSEY


WYNDHAM VACATION OWNERSHIP,
INC.,                               HONORABLE RENÉE MARIE BUMB

                Plaintiff,                  Civil Action
                                       No. 18-11636 (RMB/JS)
     v.

VACATION SELECT SERVICES &
CONSULTING, LLC, and PAULINO               ORDER ADOPTING
T. BONDS, SR.,                       REPORT AND RECOMMENDATION

                Defendants.



     This matter comes before the Court upon the Report and

Recommendation of the Honorable Joel Schneider, U.S. Magistrate

Judge entered August 20, 2019, (Docket Item 38), which recommended

that Plaintiff’s request for default (Docket Item 36) be granted.

The parties were advised on that date that any objections to this

Report and Recommendation were to be served and filed with the

Clerk of Court within fourteen (14) days thereof, pursuant to Fed.

R. Civ. P. 72(b) and L. Civ. R. 72.1(a)(2). No objections to the

Report and Recommendation have been received, and the time for

objections has expired.   The Court has independently reviewed the

record and the Report and Recommendation and hereby adopts it as

the Opinion of this Court. As recommended, Plaintiff’s Request for
Default   (Docket   Item   36)   shall   be   granted   as    against   all

Defendants. Accordingly and for the reasons set forth above,

     IT IS this 31st day of October 2019 hereby

     ORDERED   that   this   Court   hereby    ADOPTS   the    Report   and

Recommendation of the Honorable Joel Schneider, U.S. Magistrate

Judge entered August 20, 2019 (Docket Item 38); and it is further

     ORDERED that the Clerk of the Court shall enter default

against Defendants.



                                         s/ Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                     2
